DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/16/2021.
Claims 1, 11, 12 and 19 are amended.
Claims 22-26 are cancelled.
Claims 1-21 are pending.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein the determining comprises determining that the digital data required by a smart contract exists within the multi-tenant transactional database comprises verifying one or more digital signatures”, the claim remains unclear. There is a determination that the data exists in a database, what then comprises the verifying? Is it the database, the determining or the digital data?  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
101
Due to Applicant’s amendments and arguments, the 101 has been withdrawn. 
112
Due to Applicant’s amendments, the prior 112 rejections are withdrawn. 
103
Wilkins teaches placing, subsequent to the encrypting, the encrypted legacy system account access credential on the public ledger of the multi-tenant transaction database within the transaction, the decrypting comprising recovery of the function of a public key of the public/private key pair using a private key of the proxy system and the public key of the public/private key pair, the public key being available to the proxy system (¶ 73, 74, 79; claim 15);
Wilkins states -  the crypto ledger determines and assigns a priority of the order based on the time the order was received at the ATS/ledger (1002). The prioritizing ensures that orders are filled in the order they are received. The exchange validates the broker-dealer signature on the committed transaction order using the broker-dealer's public key (1004). This ensures that the transaction actually originated with the broker-dealer. Next, the exchange decrypts the order data using the exchange's private key (1006)… Decrypting operation 804 decrypts the order using a credential associated with a first customer committed addressed account (e.g., a private key of the first customer committed addressed account). Matching operation 806 matches the unencrypted order with a second order to trade at least some of the digital transactional items..  (¶ 75, 79)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain,”, Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards”, Castinado (¶ 2), which teaches “ensuring truth of user identity and accurately mapping those aliases to accounts”  and Wilkins (¶ 2), which teaches “obscuring intent in transactions using distributed and cryptographic (“crypto”) techniques” in order to protect users from predatory trading practices  (Wilkins; ¶ 20, 21).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 12 recite “placing, subsequent to the encrypting, the encrypted legacy system account access credential on the public ledger of the multi-tenant transaction database”. There are currently two separate entities performing the claim limitations; the second transacting entity and the processor associated with the proxy system. The recited limitation does not clarify which of the entities or if there is an additional entity performing the claimed limitation. The claims are therefore unclear and indefinite.  Dependent claims 2-10 and 13-21 are rejected.  
Claims 1, 11 and 12 recite “encrypting, by the second transacting entity and into encrypted legacy system account access credentials, the legacy system account access credentials”. The claim is unclear and indefinite. Applicant claims the step of encrypting , the legacy system account access credentials “into encrypted legacy system account access credentials”. The claim language is unclear as to what Applicant is attempting to convey. Dependent claims 2-10 and 13-21 are rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (2016/0098723) (“Feeney”), in view of Lingham et al. (2016/0267472) (“Lingham”), in view of Castinado et al. (2017/0132630) (“Castinado”) and further in view of Wilkins et al. (20160350749) (“Wilkins”).
Regarding claims 1, 11 and 12, Feeney discloses utilizing at least one processor to execute computer code that performs the steps of: ascertaining, using a processor associated with a proxy system, that a first transacting entity and a second transacting entity have placed a transaction on a public ledger of a multi-tenant transaction database, the transaction including transfer, from the second transacting entity to the first transacting entity, of a legacy asset utilizing the multi-tenant transaction database, wherein the proxy system provides an interface between a legacy system associated with the legacy asset and the multi-tenant transaction database, wherein the transaction is signed by the second transacting entity using a private key of a public/private key pair, wherein the transaction on the public ledger comprises legacy system account access credentials for accessing an account corresponding to the legacy asset (¶ 39, 41- 43, 46, 47, 66, 74, 78, 88, 95, 107-111); 
Claim Interpretation – According to the specification (¶ 20, 22, 29), “a legacy system (e.g., a credit card transaction processing system, a subscription-tracking database used by an asset redemption and fulfillment service, etc.)… Such legacy systems may include, but are not limited to, credit, debit, or other payment processing systems, authorization-based form/contract-fill systems, digital content provider subscription systems, etc… In order to enter into a transaction in which legacy assets (e.g., account representing eligible access to resources (such as a subscription account), newly allocated sub-account, conventional payments such as credit card payments, etc.).”  The possible entities a Legacy system could be ranges from financial processing systems to databases and subscription systems to form filling systems. And a legacy asset can range from subscriptions to conventional payments. 
Feeney states -An access right may give a user the ability to run a particular software product; for instance, the license key permitting a software product to execute in a particular computing environment may be tied to a particular user account… For instance, an access right may permit a user possessing the appropriate authentication credentials to operate a workstation, server, or virtual machine after “logging on” to the workstation… the first computing device 201 is configured to obtain an address, and to file a crypto-currency transaction 204 to the address in at least one transaction register 205 a. …the first computing device 201 is configured to export an address to a first code 207 affixed to a product… The product may be a fixed asset… The product may be a bill of fiat currency. The product may be commercial paper. The product may be an item, such as a coupon or voucher, which may be used as proof of payment for a service… the second computing device 203 is configured to receive, from the code scanner, the address, scanned from the code affixed to the product using a code scanner, to verify the crypto-currency transaction at the block, using the address, and to identify based on the verification, that the product is authentic, …  the first computing device 201 also generates a digital signature containing data relating to the product, using a private key associated with a public key ascertainable from the first address. .. the digital signature is created using the private key that is used to sign the first crypto-currency transaction, The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical representation of a digital certificate … The second computing device 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201. (Figure 1; ¶ 39, 41, 43, 46, 66, 74, 107-109, 111)

encrypting, by the second transacting entity and into encrypted legacy system account access credentials, the legacy system account access credentials, wherein the encrypting comprises augmenting the legacy system account access credentials with a -2-Atty. Docket No. ARC920150094US1 (890.034)function of a public key of the public/private key pair and corresponding to the private key used to sign the transaction (¶ 28, 33, 41-51, 63, 72, 92, 111-116); 
Claim Interpretation – According to the specification (¶ 27), “these legacy credentials are augmented or combined with a function of a public key corresponding to the private key used to digitally sign a transaction in the transaction database 101. For example, a smart contract signed by entity 102 for the benefit of entity 105 may contain a legacy credential of entity 102 included therewith, encrypted by a key that is available to proxy 103 via use of a private key of proxy 103 that corresponds to the public key of proxy 103 that is used by entity 102 during encryption processing of the augmented legacy credential.”  
Feeney states -  the user may be able to request new transactions to the first address, performed by the first computing device 201; the new transactions may reflect additional transfers of ownership of the product. The first computing device 201 may continue to tract ownership of the product by information received along with the new transactions; as in the retail setting, the first computing device 201 may receive additional information identifying new owners of the product…. determining authenticity includes determining that the encrypted first string may be decrypted correctly using the public key; for instance, the determination may include verifying that the first string, after decryption, has a required form, such as a product identifier concatenated with at least one additional datum. … the second computing device 203 may compare the location of the first sale to a location recorded in the first code 207, or the second computing device 203 may compare the merchant described in the first code 207 to the merchant offering the first product for sale… Determination of authenticity may include querying the first computing device 201 using the first string; the first computing device 201 may determine that the product identifier is a valid product identifier,..  crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address, along with a digital signature created using the private key associated with the owner's public key, (¶ 46, 92, 112, 113)

verifying, by the second transacting entity, ownership of the legacy asset wherein the verifying comprises decrypting [[an]] the encrypted legacy system account access credential of the second transacting entity, (¶ 41, 42, 46, 72, 107-113);
Claim Interpretation- According to the specification(¶ 19, 23) , the legacy system account access credential - “Further, it is desirable to permit interaction between legacy systems that operate using conventional credentials such as user name/password pairs, account numbers, etc., and a block chain database… in an example case, a legacy credential such as a user name/password pair for a legacy account (or sub-account, as further described herein) may be uploaded for inclusion on the public ledger of the transaction database 101 by the legacy credential owner, ”. Examples of “legacy system account access credentials” can be used to identify the user and include “user name/password pairs, account numbers, etc.”. Therefore, for the purpose of claim interpretation the legacy system account access credential, will mean information identifying the user’s account. 
Feeney states -  crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address, along with a digital signature created using the private key associated with the owner's public key,… The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical representation of a digital certificate … The second computing device 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201… - determining authenticity includes determining that the encrypted first string may be decrypted correctly using the public key; for instance, the determination may include verifying that the first string, after decryption, has a required form, such as a product identifier concatenated with at least one additional datum. … the second computing device 203 may compare the location of the first sale to a location recorded in the first code 207, or the second computing device 203 may compare the merchant described in the first code 207 to the merchant offering the first product for sale… Determination of authenticity may include querying the first computing device 201 using the first string; the first computing device 201 may determine that the product identifier is a valid product identifier (¶ 46, 107-113)

the decrypting comprising recovery of the function of a public key of the public/private key pair using a private key of the proxy system and the public key of the public/private key pair, the public key being available to the proxy system (¶ 107-111, 120-122);
Feeney states - the first computing device 201 also generates a digital signature containing data relating to the product, using a private key associated with a public key ascertainable from the first address. .. the digital signature is created using the private key that is used to sign the first crypto-currency transaction, … The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical representation of a digital certificate … The second computing device 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201. (¶ 39, 46, 66, 74, 107-109, 111)

transferring, using a processor associated with the proxy system and responsive to determining the contractual terms have been fulfilled, the legacy asset from the second transacting entity to the first transacting entity by providing legacy system account access credentials that allow access to the legacy asset to the first transacting entity, (¶ 46, 92-96, 122-124)
Feeney states - the first computing device 201 may perform a transaction selling the virtual currency transferred to the address by the first transaction 204 on a crypto-currency market. In some embodiments, every time a new transaction is performed when the product changes hands, the new party acquiring the product pays for the value of the virtual crypto-currency, … the crypto-currency transaction may describe the transfer of responsibility concerning a product; for instance, a first crypto-currency transaction may memorialize the moment when a shipping company becomes responsible for a product the shipping company is transporting to a merchant, and a second crypto-currency transaction may memorialize the merchant becoming responsible for the product upon acknowledging receipt. In some embodiments, a transfer nominally of one item may be used to represent a transfer of another item; for instance, a transfer of virtual currency may be interpreted by the system 200 as representing the moment that a product changes owners (¶ 46, 96)

Feeney does not disclose and accessing the legacy system using the decrypted legacy system account access credential of the second transacting entity; determining, using a processor associated with the proxy system, that contractual terms of a smart contract corresponding to the transaction has been fulfilled; and -3-Atty. Docket No. ARC920150094US1 (890.034) wherein the legacy system account access credentials are generated in response to the proxy system establishing the legacy system account access credentials on the legacy system
placing, subsequent to the encrypting, the encrypted legacy system account access credential on the public ledger of the multi-tenant transaction database within the transaction, the decrypting comprising recovery of the function of a public key of the public/private key pair using a private key of the proxy system and the public key of the public/private key pair, the public key being available to the proxy system; 
Lingham teaches and accessing the legacy system using the decrypted legacy system account access credential of the second transacting entity (¶ 44, 47, 48);
Lingham states -  The decoded data provides a viewer with balance verification. Additional embodiments of an apparatus for encoding and subsequently decoding a digital wallet to a public ledger comprise a few components. An account server is enabled to create and manage a user account (¶ 44, 47)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain,” and Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards” in order to provide further protection a secure, compliant way to issue and transfer assets in a distributed ledger (Lingham; ¶ 2-4).

Castinado teaches determining, using a processor associated with the proxy system, that contractual terms of a smart contract corresponding to the transaction has been fulfilled; and -3-Atty. Docket No. ARC920150094US1 (890.034) (¶ 169, 195, 201-204)
Castinado states-  A smart contracts engine 1674 is provided for implementing smart contracts for managing alias-token selection for processing payments. For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for completing a payment. Some or all the data stored in the bank database 1660 may be pushed to the DS ledger and smart contract database 1676 that is provided for access by the blockchain network, represented by the other nodes (e.g., FIs) in the DS blockchain cloud 1690 (¶ 195)

wherein the legacy system account access credentials are generated in response to the proxy system establishing the legacy system account access credentials on the legacy system (Abstract; ¶ 9, 36, 194, 196-199)
Castinado states -  Embodiments create an alias-token pair linking an alias associated with a customer to a token associated with an account owned by the customer; and map the alias-token pair to an address associated with the customer on a directory services (DS) block chain.  (¶ 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain”, Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards” and Castinado (¶ 2), which teaches “ensuring truth of user identity and accurately mapping those aliases to accounts” in order to enhance the process transfer of assets  (Castinado; ¶ 2, 133).

Wilkins teaches placing, subsequent to the encrypting, the encrypted legacy system account access credential on the public ledger of the multi-tenant transaction database within the transaction, the decrypting comprising recovery of the function of a public key of the public/private key pair using a private key of the proxy system and the public key of the public/private key pair, the public key being available to the proxy system; 
 (¶ 73, 74, 79; claim 15);
Wilkins states -  Decrypting operation 804 decrypts the order using a credential associated with a first customer committed addressed account (e.g., a private key of the first customer committed addressed account). Matching operation 806 matches the unencrypted order with a second order to trade at least some of the digital transactional items…. the crypto ledger determines and assigns a priority of the order based on the time the order was received at the ATS/ledger (1002). The prioritizing ensures that orders are filled in the order they are received. The exchange validates the broker-dealer signature on the committed transaction order using the broker-dealer's public key (1004). This ensures that the transaction actually originated with the broker-dealer. Next, the exchange decrypts the order data using the exchange's private key (1006).  (¶ 75, 79)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain,”, Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards”, Castinado (¶ 2), which teaches “ensuring truth of user identity and accurately mapping those aliases to accounts”  and Wilkins (¶ 2), which teaches “obscuring intent in transactions using distributed and cryptographic (“crypto”) techniques” in order to protect users from predatory trading practices  (Wilkins; ¶ 20, 21).
Regarding claims 2 and 13, Lingham teaches wherein the confirming includes communicating with the legacy system (¶ 46, 68). 
Regarding claims 3 and 14, Lingham teaches wherein the transferring comprises communicating with the legacy system (¶ 51, 69).ARC920150094US1 Page 28 of 37 
Regarding claims 4 and 15, Lingham teaches wherein the communicating comprises obtaining a new legacy system account access credential for the second transacting entity (¶ 24-27, 33, 40, 41, 44). 
Regarding claims 5 and 16, Lingham teaches wherein the legacy asset is transferred by releasing the new legacy system account access credential to the first transacting entity (¶ 33, 40, 41, 44). 
Regarding claims 6 and 17, Lingham teaches confirming, using the processor associated with the proxy system, that the first transacting entity and the second transacting entity have agreed upon an amount in exchange for the transfer of the legacy asset (¶ 31, 40, 51, 79-82; claim 1). 
Regarding claims 7 and 18, Feeney discloses wherein the confirming comprises determining digital data required by a smart contract exists within the multi-tenant transactional database (¶ 57, 62). 
Regarding claims 8 and 19, Lingham teaches wherein the determining comprises verifying one or more digital signatures (¶ 62, 67, 82). 
Regarding claims 9 and 20, Lingham teaches wherein the proxy system and the legacy system have established a trusted relationship (¶ 35). 
Regarding claims 10 and 21, Lingham teaches wherein the legacy asset comprises conventional currency, banking account balance(s) and/or debit/credit card account(s) (Abstract; ¶ 47, 59, 63-66, 73).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lingappa, (US 2015/0371224) teaches currency transfer between entities with intermediaries to issue the digital currency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685